Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The device as claimed in claims 1-8 is not disclosed or taught by the prior art with a first contact member of the plurality configured to contact a first trough below the pitch region, the first contact member configured to reciprocate in a second direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height; an output device coupled to the first contact member and configured to provide an output in response to a height of the first contact member; a reference member coupled to the frame at a first distance D1 from the first contact member as measured in the first direction; and a second contact member of the plurality configured to contact a second trough below the pitch region and coupled to the frame at a second distance D2 from the first contact member as measured in the first direction; wherein D1 is greater than D2; and wherein the first contact member is the furthest contact member of the plurality from the reference member along with the remaining limitations of the claims.
The device as claimed in claims 9-17 is not disclosed or taught by the prior art with a first contact member of the plurality configured to contact a first thread root below the pitch region and configured to reciprocate perpendicular to the first direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height; an output device coupled to the sensor and configured to provide an output in response to a height of the first contact member; a second contact member of the plurality configured to contact a second thread root below the pitch region and extending from the frame to a second height from the elongate portion that is greater than the baseline height of the first contact member, the second contact member being disposed at a second distance D2 from the first contact member as measured in the first direction; a reference member extending from the frame to a first height that is greater than the second height of the second contact member, the reference member being disposed at a first distance D1 from the first contact member as measured in the first direction; and wherein D1 is greater than D2; and wherein the first contact member is the furthest contact member of the plurality from the reference member along with the remaining limitations of the claims.
The device as claimed in claims 18-20 is not disclosed or taught by the prior art with a first contact member of the plurality configured to contact a first pair of adjacent thread roots below the pitch region and configured to reciprocate in a second direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height; an output device coupled to the first contact member and configured to indicate a height of the first contact member; a reference member coupled to the frame extending to a first height from the frame as measured perpendicular to the first direction; a second contact member of the plurality configured to contact a second pair of adjacent thread roots below the pitch region and being disposed at a second height from the frame as measured perpendicular to the first direction; and wherein the first contact member is the furthest contact member of the plurality from the reference member along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855